DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 6, 7, 42, 43, 45 and 48-58 as amended and new claims 59 and 60 as filed in 2/16/2022 are under examination.  
Response to Arguments
Applicant’s arguments filed on 2/16/2022 with respect to the claims as presently amended have been fully considered and are persuasive. 
The rejection of claim under 35 U.S.C. 102 (a) (1) as being anticipated by US 7,195,906 (Collins et al) has been withdrawn because the method of the cited refence does not comprise administration of 2 presently claimed strains as required by the claimed method. 
The rejection of claims under 35 U.S.C. 103 as being unpatentable over US 7,195,906 (Collins et al) and WO 2011/058535 (O’Mahony et al) has been withdrawn in view of Applicants’ arguments drawn to unexpected effect in treating inflammation by a combo formulation with 2 presently claimed specific strains (last response page 8).
Claims 6, 7, 42, 43, 45 and 48-60 are free form the prior art of record and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 6, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653